           Case 1:21-cv-04532-LTS Document 3 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLOVER JANICE WATKINS, also known as
 CLOVER JANICE ROBINSON,
                                Plaintiff,                     1:21-CV-4532 (LTS)
                    -against-
                                                               ORDER OF DISMISSAL
 USA DEPT OF THE TREASURY, et al.,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated June 3, 2021, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP”) or pay the $402 in fees required to file a

civil action in this Court. That order specified that failure to comply would result in dismissal of

this action. Plaintiff has not filed an IFP application or paid the fees. Accordingly, the Court

dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 16, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
